Matter of Darcy v Darcy (2016 NY Slip Op 04937)





Matter of Darcy v Darcy


2016 NY Slip Op 04937


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SHERI S. ROMAN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2015-05898
 (Docket No. F-6375-12)

[*1]In the Matter of Michele A. Darcy, respondent,
vDonald D. Darcy, appellant.


Deborah D. Clegg, New Rochelle, NY, for appellant.

DECISION & ORDER
Appeal from an order of the Family Court, Westchester County (Nilda Morales Horowitz, J.), dated June 4, 2015. The order confirmed an order of that court (Esther R. Furman, S.M.), made after a hearing, finding that the father wilfully violated a support order, and directed that he be committed to the Westchester County Correctional Facility for a period of four months unless he paid a purge amount of $10,000. By decision and order on motion dated July 29, 2015, this Court granted the father's motion to stay enforcement of the order pending hearing and determination of this appeal.
ORDERED that the order dated June 4, 2015, is affirmed, without costs or disbursements.
Pursuant to a support order dated November 29, 2012, the father was ordered to pay child support for the parties' three children, as well as spousal support. In September 2014, the mother commenced this proceeding alleging that the father wilfully violated the support order. Following a hearing, a Support Magistrate found that the father wilfully violated the support order. The Family Court confirmed that finding and directed that the father be committed to jail for a period of four months unless he paid a purge amount of $10,000. The father appeals.
The Family Court did not improvidently exercise its discretion in denying the father's request for an adjournment (see Matter of Fusco v Fusco, 134 AD3d 1112). In addition, contrary to the father's contention, there is no basis to disturb the court's determination directing his incarceration (see Matter of Gorsky v Kessler, 133 AD3d 854).
ENG, P.J., ROMAN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court